


110 HR 3949 IH: To amend the Internal Revenue Code of 1986 to allow

U.S. House of Representatives
2007-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3949
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2007
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  distilled spirits to be produced in dwelling houses, other connected
		  structures, and certain other premises.
	
	
		1.Repeal of prohibition of
			 production of distilled spirits on certain premises
			(a)RepealSection
			 5178(a)(1) of the Internal Revenue Code of 1986 is amended—
				(1)by
			 striking subparagraph (B); and
				(2)by redesignating
			 subparagraph (C) as subparagraph (B).
				(b)Conforming
			 Amendments
				(1)Section 5601(a) of
			 such Code (relating to criminal penalties) is amended by striking paragraph
			 (6).
				(2)Section 5505 of such Code (relating to
			 applicability of provisions of this chapter) is amended by striking subsection
			 (b).
				(3)Section 5178(b) of
			 such Code is amended by striking (not specifically prohibited by section
			 5601(a)(6)).
				(4)Section 5178(c) of
			 such Code is amended by striking paragraph (2) and redesignating paragraphs (3)
			 and (4) as paragraphs (2) and (3), respectively.
				(c)Effective
			 DateThe amendments made by this Act shall take effect on the
			 date of the enactment of this Act.
			
